DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-15 of US application 17/065,872 filed 10/8/20 were examined. Examiner filed a non-final rejection on 8/3/22.
Applicant filed amendments on 8/4/22. Claims 1, 4, 7, 10, 12 and 14 were amended. Claims 1-15 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-15 are allowed over the prior art of record.
The closest prior art of record is Hasan et al. (US 20120072056 A1) in view of Salesse-Lavergne (US 20080161983 A1) in further view of Adams et al. (US 4577275 A), hereinafter referred to as Hasan, Salesse-Lavergne, and Adams, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4 and 7, Hasan discloses An autopilot recoupling system for a rotorcraft (See Figs. 1 and 2 in Hasan: Hasan teaches a rotorcraft wherein “a Flight Control Computer (FCC) 38…generally includes a Primary Flight Control System (PFCS) 42 and an Automatic Flight Augmentation and Cuing System (FACS) 44” [Hasan, 0027]. Hasan also teaches that the FACS may provide conditioning and/or trimming of the PFCS to implement “autopilot capabilities” [Hasan, 0029]) having an automatic flight control system with multiple layers of flight augmentation (Hasan teaches that the PFCS 42 and FACS 44 comprise means for controlling the yaw, pitch, roll, lift, and trim of the aircraft [Hasan, 0029]), the autopilot recoupling system comprising: 
a go-around input on a collective pitch control lever that generates an autopilot recoupling signal (Hasan teaches, “The integrator 140 is initialized (synchronized) to the current collective stick position when…Auto Pilot reset 144 is requested” [Hasan, 0041]. Anyone of ordinary skill in the art will appreciate that a collective stick may be utilized to perform a go-around maneuver, so an input imposed on a collective stick may be regarded as a go-around input) responsive to a single actuation (See Fig. 7A in Hasan, which depicts trim reference control law 116: Hasan teaches that stick position 120 is an input to the limited integrator 140. This collective stick position may be regarded as an autopilot recoupling input); 
an autopilot recoupling signal processor communicably coupled to the autopilot recoupling input (Hasan teaches that a module 90, which may be a computer, executes a collective trim actuator algorithm (CTA) 92 [Hasan, 0030]. Hasan further teaches that CTA 92 includes a trim reference control law 116 and a control loop control law 118 [Hasan 0039]. See Fig. 7A in Hasan, which depicts trim reference control law 116: Hasan teaches that stick position 120 is an input to the limited integrator 140), the autopilot recoupling signal processor configured to: 
receive the autopilot recoupling signal from the autopilot recoupling input and responsive thereto (See Fig. 7A in Hasan: Hasan teaches that stick position 120 is an input to the limited integrator 140, which is part of CTA 92): 
determine a state of the automatic flight control system (See Fig. 7A in Hasan: stick position 120 may be regarded as a state of the automatic flight control system); 
activate a trim systems layer of the automatic flight control system (See Fig. 7A in Hasan, which discloses trim reference control law 116: Hasan discloses that stick position 120 and other inputs to limited integrator 140 are ultimately used to adjust the trim reference [Hasan, 0039]) if the trim systems layer is not active (See Fig. 7A in Hasan: Hasan teaches that the stick position may ultimately be used to adjust the trim reference [Hasan, 0039]. Adjustment of the trim reference constitutes an activation of the trim system. The state of the trim system before adjustment constitutes an inactive state of the trim system); 
engage an attitude retention systems layer of the automatic flight control system (Hasan teaches, “module 90 communicates with the FACS 44 to drive the main rotor servos 78 through the PFCS 42. The FACS 44 typically includes a multiple of autopilot flight director modes 44A, such as…attitude hold” [Hasan, 0036]) if the attitude retention systems layer is disengaged (See Fig. 7A in Hasan: Hasan teaches teach that an autopilot reset 144 may be requested, so the autopilot, including the attitude hold, would disengage then re-engage as part of the reset [Hasan, 0041]); and
recouple an autopilot systems layer of the automatic flight control system (See Fig. 7A in Hasan: Hasan teaches teach that an autopilot reset 144 may be requested, so the autopilot would recouple after the reset [Hasan, 0041]).
Salesse-Lavergne teaches a rotorcraft having both a manual flight mode and a coupled flight mode (See at least Fig. 4 in Salesse-Lavergne: Salesse-Lavergne teaches that module 15 receives a synchronization signal, which is a binary state requesting the path to be synchronized with the current state during manual piloting actions [See at least Salesse-Lavergne, 0102]. The rotorcraft may therefore be regarded as “coupled” after this synchronization has occurred) wherein the recoupling signal is generated in the manual flight mode (Salesse-Lavergne teaches that module 15 may receive the synchronization signal during manual piloting actions [See at least Salesse-Lavergne, 0102]), the trim systems layer is for cyclic pitch control (Salesse-Lavergne teaches that computer 10 delivers a pitch attitude control signal Upitch to an actuator 11 for controlling cyclic pitch [See at least Salesse-Lavergne, 0090-0095]), and recoupling the autopilot systems layer automatically increases the level of augmentation from the manual flight mode (See at least Fig. 4 in Salesse-Lavergne: Salesse-Lavergne further teaches that in response to receiving a synchronization signal during manual piloting actions, current vehicle state, and other inputs, module 16 outputs one or more piloting orders, in particular signals or data requesting variations in the pitch attitude of the aircraft [See at least Salesse-Lavergne, 0102-0106]).
Adams teaches an autopilot system for a rotorcraft wherein a go-around input initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode (See Fig. 2B in Adams: Adams teaches a method for executing a go-around maneuver using the collective stick of a helicopter [Adams, Col 3, lines 21-34]. Also see Fig. 2A in Adams: if LOC or NAV modes are engaged, the go-around maneuver is automatically executed [Adams, Col 3, lines 6-10]).
However, none of the prior art taken either alone or in combination teaches or discloses an autopilot recoupling system wherein the autopilot recoupling signal processor is further configured to delay engagement of the attitude retention systems layer of the automatic flight control system until the trim systems layer of the automatic flight control system is active.
The closest any reference comes to teaching this limitation is Hasan. As explained above, Hasan does teach activating trim control (See at least [Hasan, 0039]) and attitude retention (See at least [Hasan, 0036]). But this is not the same thing as waiting to engage attitude retention until the trim system is active. There is no disclosure of such a wait in Hasan or any other prior art of record. Hasan therefore is not in the field of endeavor of an autopilot recoupling system for a rotorcraft which delays attitude retention until a trim system is active based on a go-around input, unlike the claimed invention, and it would not have been obvious to one of ordinary skill in the art to combine Hasan with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 1, 4 and 7 are allowed over the prior art of record.

Regarding claims 2-3, 5-6 and 8-9, these claims are also allowed over the prior art of record at least by virtue of their dependence from claims 1, 4 and 7, respectively.

Regarding claims 10, 12 and 14, Hasan discloses An autopilot recoupling system for a rotorcraft (See Figs. 1 and 2 in Hasan: Hasan teaches a rotorcraft wherein “a Flight Control Computer (FCC) 38…generally includes a Primary Flight Control System (PFCS) 42 and an Automatic Flight Augmentation and Cuing System (FACS) 44” [Hasan, 0027]. Hasan also teaches that the FACS may provide conditioning and/or trimming of the PFCS to implement “autopilot capabilities” [Hasan, 0029]) having an automatic flight control system with multiple layers of flight augmentation (Hasan teaches that the PFCS 42 and FACS 44 comprise means for controlling the yaw, pitch, roll, lift, and trim of the aircraft [Hasan, 0029]), the autopilot recoupling system comprising: 
a go-around input on a collective pitch control lever that generates an autopilot recoupling signal (Hasan teaches, “The integrator 140 is initialized (synchronized) to the current collective stick position when…Auto Pilot reset 144 is requested” [Hasan, 0041]. Anyone of ordinary skill in the art will appreciate that a collective stick may be utilized to perform a go-around maneuver, so an input imposed on a collective stick may be regarded as a go-around input) responsive to a single actuation (See Fig. 7A in Hasan, which depicts trim reference control law 116: Hasan teaches that stick position 120 is an input to the limited integrator 140. This collective stick position may be regarded as an autopilot recoupling input); 
an autopilot recoupling signal processor communicably coupled to the autopilot recoupling input (Hasan teaches that a module 90, which may be a computer, executes a collective trim actuator algorithm (CTA) 92 [Hasan, 0030]. Hasan further teaches that CTA 92 includes a trim reference control law 116 and a control loop control law 118 [Hasan 0039]. See Fig. 7A in Hasan, which depicts trim reference control law 116: Hasan teaches that stick position 120 is an input to the limited integrator 140), the autopilot recoupling signal processor configured to: 
receive the autopilot recoupling signal from the autopilot recoupling input and responsive thereto (See Fig. 7A in Hasan: Hasan teaches that stick position 120 is an input to the limited integrator 140, which is part of CTA 92): 
determine a state of the automatic flight control system (See Fig. 7A in Hasan: stick position 120 may be regarded as a state of the automatic flight control system); 
activate a trim systems layer of the automatic flight control system (See Fig. 7A in Hasan, which discloses trim reference control law 116: Hasan discloses that stick position 120 and other inputs to limited integrator 140 are ultimately used to adjust the trim reference [Hasan, 0039]) if the trim systems layer is not active (See Fig. 7A in Hasan: Hasan teaches that the stick position may ultimately be used to adjust the trim reference [Hasan, 0039]. Adjustment of the trim reference constitutes an activation of the trim system. The state of the trim system before adjustment constitutes an inactive state of the trim system); 
engage an attitude retention systems layer of the automatic flight control system (Hasan teaches, “module 90 communicates with the FACS 44 to drive the main rotor servos 78 through the PFCS 42. The FACS 44 typically includes a multiple of autopilot flight director modes 44A, such as…attitude hold” [Hasan, 0036]) if the attitude retention systems layer is disengaged (See Fig. 7A in Hasan: Hasan teaches teach that an autopilot reset 144 may be requested, so the autopilot, including the attitude hold, would disengage then re-engage as part of the reset [Hasan, 0041]); and
recouple an autopilot systems layer of the automatic flight control system (See Fig. 7A in Hasan: Hasan teaches teach that an autopilot reset 144 may be requested, so the autopilot would recouple after the reset [Hasan, 0041]).
Salesse-Lavergne teaches a rotorcraft having both a manual flight mode and a coupled flight mode (See at least Fig. 4 in Salesse-Lavergne: Salesse-Lavergne teaches that module 15 receives a synchronization signal, which is a binary state requesting the path to be synchronized with the current state during manual piloting actions [See at least Salesse-Lavergne, 0102]. The rotorcraft may therefore be regarded as “coupled” after this synchronization has occurred) wherein the recoupling signal is generated in the manual flight mode (Salesse-Lavergne teaches that module 15 may receive the synchronization signal during manual piloting actions [See at least Salesse-Lavergne, 0102]), the trim systems layer is for cyclic pitch control (Salesse-Lavergne teaches that computer 10 delivers a pitch attitude control signal Upitch to an actuator 11 for controlling cyclic pitch [See at least Salesse-Lavergne, 0090-0095]), and recoupling the autopilot systems layer automatically increases the level of augmentation from the manual flight mode (See at least Fig. 4 in Salesse-Lavergne: Salesse-Lavergne further teaches that in response to receiving a synchronization signal during manual piloting actions, current vehicle state, and other inputs, module 16 outputs one or more piloting orders, in particular signals or data requesting variations in the pitch attitude of the aircraft [See at least Salesse-Lavergne, 0102-0106]).
Adams teaches an autopilot system for a rotorcraft wherein a go-around input initiates a go-around maneuver to discontinue a landing approach when actuated in the coupled flight mode (See Fig. 2B in Adams: Adams teaches a method for executing a go-around maneuver using the collective stick of a helicopter [Adams, Col 3, lines 21-34]. Also see Fig. 2A in Adams: if LOC or NAV modes are engaged, the go-around maneuver is automatically executed [Adams, Col 3, lines 6-10]).
However, none of the prior art taken either alone or in combination teaches or discloses an autopilot recoupling system wherein the autopilot recoupling signal processor is further configured to delay recoupling the autopilot systems layer of the automatic flight control system until the attitude retention systems layer of the automatic flight control system is engaged.
The closest any reference comes to teaching this limitation is Hasan. As explained above, Hasan does teach activating attitude retention (See at least [Hasan, 0036]) and recoupling an autopilot system (See at least [Hasan, 0041]). But this is not the same thing as waiting to recouple the autopilot until the attitude retention system is engaged. There is no disclosure of such a wait in Hasan or any other prior art of record. Hasan therefore is not in the field of endeavor of an autopilot recoupling system for a rotorcraft which delays autopilot recoupling until an attitude retention system is engaged based on a go-around input, unlike the claimed invention, and it would not have been obvious to one of ordinary skill in the art to combine Hasan with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 10, 12 and 14 are allowed over the prior art of record.

Regarding claims 11, 13 and 15, these claims are also allowed over the prior art of record at least by virtue of their dependence from claims 10, 12 and 14, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668